DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 13 June 2022, which is in response to the USPTO office action mailed 31 March 2022. Claims 1, 10 and 19 are amended. Claim 21 is added. Claims 1-21 currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 1, 4, 6-10, 12 and 16-19  as well as the 35 USC §103 rejection of claims 2, 3, 5, 11, 13, 14 and 20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an image processor”, “an identification engine” and “a metadata engine” in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Troppe, US 20190121822 A1 (hereinafter “Troppe”) in view of Destrèe et al., US 20100277772 A1 (hereinafter “Destrèe”).

Claim 1: Troppe teaches an intelligent scanner device comprising:
an image processor configured to receive captured image data (Note, this element is interpreted under 35 USC 112(f) as the circuitry with the algorithm described in the specification that causes the circuitry to perform the claimed function, Troppe, [0040] note Some user devices 102 may include imaging technology, and users can capture images of a property for upload to the real estate listing service 110);
an identification engine, configured to receive identification information associated with a user (Note, this element is interpreted under 35 USC 112(f) as the circuitry with the algorithm described in the specification that causes the circuitry to perform the claimed function, Troppe, [0055] note At block 405, the process 400 receives information and loads image data… As described above, the information can include… additional user-provided information associated with the image);
a metadata engine, configured to (Note, this element is interpreted under 35 USC 112(f) as the circuitry with the algorithm described in the specification that causes the circuitry to perform the claimed function):
automatically generate first metadata for the received image data, based on the identification information associated with the user (Troppe, [0030] note features of an image identified from automated image analysis, [005] note information can include information relating to a specific property record associated with the image, keywords or features based on automated image analysis, area-based property information, and additional user-provided information associated with the image);
receive and verify second metadata for the received image data, from an external source (Troppe, [0030] note features of an image identified from automated image analysis can be compared to user-input information including image category, appliance information, and the like to confirm that the user-input information is correct);
implement a data retention process preventing the received image data from being stored within an internal storage device until the first and second metadata fulfill the one or more metadata index thresholds (Troppe, [0059] note At decision block 425 the process 400 can validate the length of the extracted string. For example, the number of characters in the string can be compared to a predetermined threshold associated with the field from which the information was extracted. The extracted string can include the information extracted from the existing EXIF field and also the additional property information identified for creating the enriched metadata, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, [0062] note At block 440, the process 400 saves the image with the revised, enriched metadata);
combine the first and second metadata with the captured image data to generate an indexed image structure (Troppe, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, then the process 400 transitions to block 430 to append the extracted information to the identified fields of the EXIF section; i.e. appending reads on combining); 
store, in response to the data retention process, the indexed image structure in the internal storage device only when the first metadata and the second metadata meet the one or more metadata index thresholds (Troppe, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, then the process 400 transitions to block 430 to append the extracted information to the identified fields of the EXIF section, [0062] note At block 440, the process 400 saves the image with the revised, enriched metadata); and 
when the first and second metadata do not meet the one or more metadata index thresholds, continue to receive and verify the second metadata until the one or more metadata index thresholds are met (Troppe, [0059] note At decision block 425 the process 400 can validate the length of the extracted string. For example, the number of characters in the string can be compared to a predetermined threshold associated with the field from which the information was extracted, [0060] note If the process 400 determines that the length of the string is not below the threshold length value and thus not validated, then the process 400 transitions to block 435 to trim the string to fit into the field).
Troppe does not explicitly teach identify a document type associated with the received captured image data; generate one or more metadata index thresholds based on a detected characteristic of the received captured image data, wherein the one or more metadata index thresholds varies with the document type. 
However, Destree teaches this (Destree, [0056] note digitally acquired images by scanning or otherwise acquired, which are organized in sets or groups as in scanning and indexing software products, [0109] note new batches can be scanned in and the document separation and identification of the type can be performed, [0112] note incoming documents (100) are images coming from any source: scanners, [0113] note For every image of the document, a "signature" is calculated (200), [0114] note The calculated signature is used to find a match (300), by comparing it with a list of signatures contained in a database file (400) of already known documents. This comparison process generates a list of matches, with a confidence level for each of them; i.e. the examiner interprets that a confidence reads on a threshold).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the metadata ssociated with image files of Troppe with the document type identification based on confidence levels of Destree according to known methods (i.e. identify a document type based on a confidence level associated with matching image signatures). Motivation for doing so is that this provides a method for managing sets of digitally acquired images in which user mistakes can be avoided (Destrèe, [0011]).

Claim 3: Troppe and Destrèe teach the intelligent scanner device of claim 1, wherein the identification engine is further configured to generate identification information using an image of the user, captured by the intelligent scanner device ((Note, this element is interpreted under 35 USC 112(f) as the circuitry with the algorithm described in the specification that causes the circuitry to perform the claimed function, Troppe, [0044] note additional information can be keywords, categories, or other data can be associated with the image by a user during upload. Such additional information can additionally or alternatively be keywords and phrases associated with the image based on results of automated image feature analysis, or data generated by users viewing the image).

Claim 6: Troppe and Destrèe teach the intelligent scanner device of claim 1, wherein the identification information includes a geographic location of the user, and the one or more metadata index thresholds prevents the received image data from being stored if the geographic location of the user does not align with an approved location of the user (Troppe, [0030] note to verify that a user correctly associates an uploaded image with a property record, latitude/longitude, GPS, or other location information stored in the image metadata can be compared with the latitude/longitude information of the property).

Claim 7: Troppe and Destrèe teach the intelligent scanner device of claim 6, wherein the geographic location of the user is received from a location-determining sensor (Troppe, [0030] note to verify that a user correctly associates an uploaded image with a property record, latitude/longitude, GPS, or other location information stored in the image metadata can be compared with the latitude/longitude information of the property).

Claim 8: Troppe and Destrèe teach the intelligent scanner device of claim 1, wherein the captured image data is received from an image-capturing device (Troppe, [0040] note Some user devices 102 may include imaging technology, and users can capture images of a property for upload to the real estate listing service 110).

Claim 9: Troppe and Destrèe teach the intelligent scanner device of claim 1, wherein the captured image data is received from an external database (Troppe, [043] note Image data repository 116 can store images associated with properties in the property data repository 118. Images can be photographs, aerial and/or satellite imagery, floor plans, and more. The images can be supplied by users or gathered from other property records. Though not illustrated, real estate listing service can include a user interface for an upload service by which users can upload images of property. Images received via the upload service can be stored in the image data repository 116 and associated with a property identified in the property data repository 118).

Claim 10: Troppe teaches an intelligent scanner device, comprising: a processor; a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor are configured to:
capture image data (Troppe, [0040] note Some user devices 102 may include imaging technology, and users can capture images of a property for upload to the real estate listing service 110);
receive identification information associated with a user (Troppe, [0055] note At block 405, the process 400 receives information and loads image data… As described above, the information can include… additional user-provided information associated with the image);
automatically generate first metadata for the received image data, based on the identification information associated with the user (Troppe, [0030] note features of an image identified from automated image analysis, [005] note information can include information relating to a specific property record associated with the image, keywords or features based on automated image analysis, area-based property information, and additional user-provided information associated with the image);
receive and verify second metadata for the received image data, from an external source (Troppe, [0030] note features of an image identified from automated image analysis can be compared to user-input information including image category, appliance information, and the like to confirm that the user-input information is correct);
implement a data retention process preventing the received image data from being stored within an internal storage device until the first and second metadata fulfill the one or more metadata index thresholds (Troppe, [0059] note At decision block 425 the process 400 can validate the length of the extracted string. For example, the number of characters in the string can be compared to a predetermined threshold associated with the field from which the information was extracted. The extracted string can include the information extracted from the existing EXIF field and also the additional property information identified for creating the enriched metadata, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, [0062] note At block 440, the process 400 saves the image with the revised, enriched metadata);
combine the first and second metadata with the captured image data to generate an indexed image structure (Troppe, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, then the process 400 transitions to block 430 to append the extracted information to the identified fields of the EXIF section; i.e. appending reads on combining); and
store, in response to the data retention process, the indexed image structure in the internal storage device only when the first metadata and the second metadata meet the one or more metadata index thresholds (Troppe, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, then the process 400 transitions to block 430 to append the extracted information to the identified fields of the EXIF section, [0062] note At block 440, the process 400 saves the image with the revised, enriched metadata); and 
when the first and second metadata do not meet the one or more metadata index thresholds, continue to receive and verify the second metadata until the one or more metadata index thresholds are met (Troppe, [0059] note At decision block 425 the process 400 can validate the length of the extracted string. For example, the number of characters in the string can be compared to a predetermined threshold associated with the field from which the information was extracted, [0060] note If the process 400 determines that the length of the string is not below the threshold length value and thus not validated, then the process 400 transitions to block 435 to trim the string to fit into the field).
Troppe does not explicitly teach identifying a document type associated with the received captured image data; generate one or more metadata index thresholds based on a detected characteristic of the received captured image data, wherein the one or more metadata index thresholds varies with the document type. 
However, Destree teaches this (Destree, [0056] note digitally acquired images by scanning or otherwise acquired, which are organized in sets or groups as in scanning and indexing software products, [0109] note new batches can be scanned in and the document separation and identification of the type can be performed, [0112] note incoming documents (100) are images coming from any source: scanners, [0113] note For every image of the document, a "signature" is calculated (200), [0114] note The calculated signature is used to find a match (300), by comparing it with a list of signatures contained in a database file (400) of already known documents. This comparison process generates a list of matches, with a confidence level for each of them; i.e. the examiner interprets that a confidence reads on a threshold).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the metadata ssociated with image files of Troppe with the document type identification based on confidence levels of Destree according to known methods (i.e. identify a document type based on a confidence level associated with matching image signatures). Motivation for doing so is that this provides a method for managing sets of digitally acquired images in which user mistakes can be avoided (Destrèe, [0011]).

Claim 12: Troppe and Destrèe teach the intelligent scanner device of claim 10, wherein the non-transitory computer-readable medium comprises computer-executable instructions that when executed by the processor are further configured to: generate identification information using a captured image of the user (Troppe, [0030] note to verify that a user correctly associates an uploaded image with a property record, latitude/longitude, GPS, or other location information stored in the image metadata can be compared with the latitude/longitude information of the property).

Claim 15: Troppe and Destrèe teach the intelligent scanner device of claim 10, wherein the identification information includes a geographic location of the user (Troppe, [0030] note to verify that a user correctly associates an uploaded image with a property record, latitude/longitude, GPS, or other location information stored in the image metadata can be compared with the latitude/longitude information of the property).

Claim 16: Troppe and Destrèe teach the intelligent scanner device of claim 15, wherein the geographic location of the user is received from a location-determining sensor (Troppe, [0030] note to verify that a user correctly associates an uploaded image with a property record, latitude/longitude, GPS, or other location information stored in the image metadata can be compared with the latitude/longitude information of the property).

Claim 17: Troppe and Destrèe teach the intelligent scanner device of claim 10, wherein the captured image data is received from an image capturing device (Troppe, [0040] note Some user devices 102 may include imaging technology, and users can capture images of a property for upload to the real estate listing service 110).

Claim 18: Troppe and Destrèe teach the intelligent scanner device of claim 10, wherein the captured image data is received from an external database (Troppe, [043] note Image data repository 116 can store images associated with properties in the property data repository 118. Images can be photographs, aerial and/or satellite imagery, floor plans, and more. The images can be supplied by users or gathered from other property records. Though not illustrated, real estate listing service can include a user interface for an upload service by which users can upload images of property. Images received via the upload service can be stored in the image data repository 116 and associated with a property identified in the property data repository 118).

Claim 19: Troppe teaches a method for intelligent scanning, comprising:
capturing, using an image processor, image data (Troppe, [0040] note Some user devices 102 may include imaging technology, and users can capture images of a property for upload to the real estate listing service 110);
receiving identification information associated with a user (Troppe, [0055] note At block 405, the process 400 receives information and loads image data… As described above, the information can include… additional user-provided information associated with the image);
automatically generating, using a metadata engine, first metadata for the received image data, based on the identification information associated with the user (Troppe, [0030] note features of an image identified from automated image analysis, [005] note information can include information relating to a specific property record associated with the image, keywords or features based on automated image analysis, area-based property information, and additional user-provided information associated with the image);
receiving and verifying, by the metadata engine, second metadata for the received image data, from an external source (Troppe, [0030] note features of an image identified from automated image analysis can be compared to user-input information including image category, appliance information, and the like to confirm that the user-input information is correct);
implementing, by the metadata engine, a data retention process preventing the received image data from being stored within an internal storage device until the first and second metadata fulfill one or more metadata index thresholds (Troppe, [0059] note At decision block 425 the process 400 can validate the length of the extracted string. For example, the number of characters in the string can be compared to a predetermined threshold associated with the field from which the information was extracted. The extracted string can include the information extracted from the existing EXIF field and also the additional property information identified for creating the enriched metadata, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, [0062] note At block 440, the process 400 saves the image with the revised, enriched metadata);
combining, by the metadata engine, the first and second metadata with the captured image data to generate an indexed image structure (Troppe, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, then the process 400 transitions to block 430 to append the extracted information to the identified fields of the EXIF section; i.e. appending reads on combining); and
storing, in response to the data retention process by the metadata engine, the indexed image structure in the internal storage device only when the first metadata and the second metadata meet the one or more metadata index thresholds (Troppe, [0061] note If the process 400 determines that the length of the string is below the threshold length value and thus validated, then the process 400 transitions to block 430 to append the extracted information to the identified fields of the EXIF section, [0062] note At block 440, the process 400 saves the image with the revised, enriched metadata); and 
when the first and second metadata do not meet the one or more metadata index thresholds, continue to receive and verify the second metadata until the one or more metadata index thresholds are met (Troppe, [0059] note At decision block 425 the process 400 can validate the length of the extracted string. For example, the number of characters in the string can be compared to a predetermined threshold associated with the field from which the information was extracted, [0060] note If the process 400 determines that the length of the string is not below the threshold length value and thus not validated, then the process 400 transitions to block 435 to trim the string to fit into the field).
Troppe does not explicitly teach identifying a document type associated with the received captured image data; generating one or more metadata index thresholds based on a detected characteristic of the received captured image data, wherein the one or more metadata index thresholds varies with the document type. 
However, Destree teaches this (Destree, [0056] note digitally acquired images by scanning or otherwise acquired, which are organized in sets or groups as in scanning and indexing software products, [0109] note new batches can be scanned in and the document separation and identification of the type can be performed, [0112] note incoming documents (100) are images coming from any source: scanners, [0113] note For every image of the document, a "signature" is calculated (200), [0114] note The calculated signature is used to find a match (300), by comparing it with a list of signatures contained in a database file (400) of already known documents. This comparison process generates a list of matches, with a confidence level for each of them; i.e. the examiner interprets that a confidence reads on a threshold).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the metadata ssociated with image files of Troppe with the document type identification based on confidence levels of Destree according to known methods (i.e. identify a document type based on a confidence level associated with matching image signatures). Motivation for doing so is that this provides a method for managing sets of digitally acquired images in which user mistakes can be avoided (Destrèe, [0011]).

Claims 2, 3, 5, 11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troppe in view of PASTERK et al., US 20210075788 A1 (hereinafter “Pasterk”). 

Claim 2: Troppe and Destrèe do not explicitly teach the intelligent scanner device of claim 1, wherein the identification engine is further configured to recognize document information from the captured image data using optical character recognition, and wherein the first metadata is generated using the recognized document information.
However, Pasterk teaches this (Pasterk, [0027] note retaining data, [0035] note a data field analysis module 112 for identifying and/or processing (e.g. analyzing and/or determining) information and/or characteristics included in a document… the data field analysis module 112 identifies and/or determines text in the document using character recognition techniques such as optical character/word recognition (OCR), optical word recognition, intelligent character recognition (ICR), intelligent word recognition (IWR)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with the data field analysis of Pasterk according to known methods (i.e. identifying text using optical character recognition). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 4: Troppe and Destrèe do not explicitly teach the intelligent scanner device of claim 1, wherein the data retention process prevents the received image data from being stored within the internal storage device if the identification engine detects that the image data is blurred.
However, Pasterk teaches this (Pasterk, [0063] note a validating service 195 may receive an authentication decision that indicates that a document is authentic as well as indications of inconsistencies in data fields, [0067] note In some embodiments, received document image 200 is rejected due to poor quality of the image capture, blurry and/or unreadable data fields, obstructed information of document 202, improper and/or invalid submission of document 202 (e.g., submitting a black in white document instead of a color document). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with validating service of Pasterk according to known methods (i.e. rejecting documents based on blurry or poor image quality). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 5: Troppe and Destrèe do not explicitly teach the intelligent scanner device of claim 1, wherein the data retention process prevents the received image data from being stored within the internal storage device if the metadata engine detects that the image data is incomplete.
However, Pasterk teaches this (Pasterk, [0063] note a validating service 195 may receive an authentication decision that indicates that a document is authentic as well as indications of inconsistencies in data fields, [0067] note In some embodiments, received document image 200 is rejected due to poor quality of the image capture, blurry and/or unreadable data fields, obstructed information of document 202, improper and/or invalid submission of document 202 (e.g., submitting a black in white document instead of a color document). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with validating service of Pasterk according to known methods (i.e. rejecting documents which include unreadable data fields or obstructed information). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 11: Troppe and Destrèe do not explicitly teach the intelligent scanner device of claim 10, wherein the non-transitory computer-readable medium comprises computer-executable instructions that when executed by the processor are further configured to: recognize document information from the captured image data using optical character recognition, and generate the first metadata using the recognized document information.
However, Pasterk teaches this (Pasterk, [0027] note retaining data, [0035] note a data field analysis module 112 for identifying and/or processing (e.g. analyzing and/or determining) information and/or characteristics included in a document… the data field analysis module 112 identifies and/or determines text in the document using character recognition techniques such as optical character/word recognition (OCR), optical word recognition, intelligent character recognition (ICR), intelligent word recognition (IWR)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with the data field analysis of Pasterk according to known methods (i.e. identifying text using optical character recognition). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 13: Troppe and Destrèe do not explicitly teach the intelligent scanner device of claim 10, wherein the non-transitory computer-readable medium comprises computer-executable instructions that when executed by the processor are further configured to: prevent the received image data from being stored within the internal storage device if it is detected that the image data is blurred.
However, Pasterk teaches this (Pasterk, [0063] note a validating service 195 may receive an authentication decision that indicates that a document is authentic as well as indications of inconsistencies in data fields, [0067] note In some embodiments, received document image 200 is rejected due to poor quality of the image capture, blurry and/or unreadable data fields, obstructed information of document 202, improper and/or invalid submission of document 202 (e.g., submitting a black in white document instead of a color document). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with validating service of Pasterk according to known methods (i.e. rejecting documents based on blurry or poor image quality). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 14: Troppe and Destrèe do not explicitly teach the intelligent scanner device of claim 10, wherein the non-transitory computer-readable medium comprises computer-executable instructions that when executed by the processor are further configured to: prevent the received image data from being stored within the internal storage device if it is detected that the image data is incomplete.
However, Pasterk teaches this (Pasterk, [0063] note a validating service 195 may receive an authentication decision that indicates that a document is authentic as well as indications of inconsistencies in data fields, [0067] note In some embodiments, received document image 200 is rejected due to poor quality of the image capture, blurry and/or unreadable data fields, obstructed information of document 202, improper and/or invalid submission of document 202 (e.g., submitting a black in white document instead of a color document). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with validating service of Pasterk according to known methods (i.e. rejecting documents which include unreadable data fields or obstructed information). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 20: Troppe and Destrèe do not explicitly teach the method of claim 19, further comprising: recognizing document information from the captured image data using optical character recognition, wherein the first metadata is generated using the recognized document information.
However, Pasterk teaches this (Pasterk, [0027] note retaining data, [0035] note a data field analysis module 112 for identifying and/or processing (e.g. analyzing and/or determining) information and/or characteristics included in a document… the data field analysis module 112 identifies and/or determines text in the document using character recognition techniques such as optical character/word recognition (OCR), optical word recognition, intelligent character recognition (ICR), intelligent word recognition (IWR)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with the data field analysis of Pasterk according to known methods (i.e. identifying text using optical character recognition). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Claim 21: Troppe and Destree do not explicitly teach the intelligent scanner device of claim 1, wherein the image processor is configured to detect whether the received captured image data contains a text component and wherein the identification engine is configured to: compare scanned text data in the text component with a stored standardized text data; when the identified document type comprises a first document type, detect whether a scanned text string comprises a first standardized text string, wherein the first standardized text string is different from a second standardized text string for a second document type; when the scanned text string does not match the first standardized text string, generate the rescan indication; and when the scanned text string does match the first standardized text string, authorize the metadata engine to generate the indexed image structure.
However, Pasterk teaches this (Pasterk, [0063] note a validating service 195 may receive an authentication decision that indicates that a document is authentic as well as indications of inconsistencies in data fields, [0067] note In some embodiments, received document image 200 is rejected due to poor quality of the image capture, blurry and/or unreadable data fields, obstructed information of document 202, improper and/or invalid submission of document 202 (e.g., submitting a black in white document instead of a color document. In some embodiments, authentication server 100 request from a remote third party (e.g., image capturing device 190a and/or the client server 190b) a new capture of document 202, a different document, and/or resubmission of the document data 200. In some embodiments, resubmission of a document image is requested if an authentication decision cannot be made with the provided information). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image metadata enrichment of Troppe and Destrèe with validating service of Pasterk according to known methods (i.e. rejecting documents based on blurry or poor image quality). Motivation for doing so is that Comparing data (e.g., PII) of documents previously determined to be fraudulent or authentic with data of a user document submitted for verification can improve the process of determining whether a document is valid and authentic (Pasterk, [0023]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165